UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):October 2, 2014 XUMANII, INC. (Exact name of registrant as specified in its charter) NEVADA 333-169280 90-09582397 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 9550 South Eastern Ave.Suite 253-A86 Las Vegas, NV 89123 (Address of principal executive offices)(Zip Code) 800-416-5934 (Registrant's Telephone Number, Including Area Code) Item 8.01 Other events This filing endeavors to disclose certain transactions that have previously been partially reported. In several cases exhibits are filed attached to this filing. 1) LS Technology purchasedstock from Alex Frigon in October, 2013 in conjunction with Frigon’s resignation. Attached is the stock purchase agreement. 2) RMT acquisition July, 2014: ACLH, LLC entered into an agreement to acquire RMT. ACLH is an entity associated with Xumanii’s President. ACLH assigned the agreement to Xumanii without receiving any compensation. The transaction was done this way because RMT was not originally considered synergistic with Xumanii’s operations. It was later determined that RMT was synergistic with Xumanii. Attached is the assignment order and acquisition document. *Pursuant to Item 601(b)(2) of Regulation S-K, certain of the exhibits and schedules may have been omitted.If so, such exhibits and schedules will be provided to the Securities and Exchange Commission upon request. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Xumanii International Holdings Corp, Inc. Date: October 2, 2014 By: /s/ Adam Radly Adam Radly Chairman & Chief Executive Officer
